EXHIBIT 10.7


FIRST AMENDMENT TO LOAN DOCUMENTS




THIS FIRST AMENDMENT TO LOAN DOCUMENTS (this "Amendment") is made as of June 26,
2012, by and among EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the
"Borrower"), with an address at 2273 Research Boulevard, Suite 400, Rockville,
Maryland 20850, EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, a Delaware
limited liability company (the "Guarantor"), with an address at 5901 East
Lombard Street, Baltimore, Maryland 21224, EMERGENT BIODEFENSE OPERATIONS
LANSING LLC, a Michigan limited liability company formerly known as BioPort
Corporation ("EBOL"), with an address at 3500 N. Martin King Jr. Blvd., Lansing,
MI 48906, and PNC BANK, NATIONAL ASSOCIATION (the "Bank"), with an address at
800 17th Street, NW, Washington, DC 20006.


BACKGROUND


A.      The Borrower, the Guarantor, and EBOL have executed and delivered to the
Bank (or a predecessor which is now known by the Bank's name as set forth
above), one or more promissory notes, letter agreements, construction loan
agreements, loan agreements, security agreements, mortgages, pledge agreements,
collateral assignments, and other agreements, instruments, certificates and
documents, some or all of which are more fully described on attached Exhibit A,
which is made a part of this Amendment (collectively as amended from time to
time, the "Loan Documents") which evidence or secure some or all of the
Borrower's obligations to the Bank for one or more loans or other extensions of
credit (the "Obligations").


B.      The Borrower, the Guarantor, EBOL, and the Bank desire to amend the Loan
Documents as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.      Certain of the Loan Documents are amended as set forth in Exhibit A.
 Any and all references to any Loan Document in any other Loan Document shall be
deemed to refer to such Loan Document as amended by this Amendment.  This
Amendment is deemed incorporated into each of the Loan Documents. Any initially
capitalized terms used in this Amendment without definition shall have the
meanings assigned to those terms in the Loan Documents.  To the extent that any
term or provision of this Amendment is or may be inconsistent with any term or
provision in any Loan Document, the terms and provisions of this Amendment shall
control.


2.      The Borrower hereby certifies that: (a) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (b) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (c) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.  The Borrower confirms that the Obligations remain outstanding without
defense, set off, counterclaim, discount or charge of any kind as of the date of
this Amendment.


3.      The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower's existing and
future Obligations to the Bank, as modified by this Amendment.


4.      As a condition precedent to the effectiveness of this Amendment, the
Borrower shall comply with the terms and conditions (if any) specified in
Exhibit A.


5.      To induce the Bank to enter into this Amendment, the Borrower, the
Guarantor and EBOL waive and release and forever discharge the Bank and its
officers, directors, attorneys, agents, and employees (collectively, the
"Indemnified") from any liability, damage, claim, loss or expense of any kind
that they may have against the Bank or any of them arising out of or relating to
the Obligations, except where the liability, damage, claim, loss or expense
arises out of the willful misconduct or gross negligence of any of the
Indemnified. The Borrower, the Guarantor, and EBOL further agree to indemnify
and hold the Indemnified harmless from any loss, damage, judgment, liability or
expense (including attorneys' fees) suffered by or rendered against the Bank or
any of them on account of any claims arising out of or relating to the
Obligations, except where the loss, damage, judgment, liability or expense
arises out of the willful misconduct or gross negligence of any of the
Indemnified. The Borrower, the Guarantor, and EBOL further state that they have
carefully read the foregoing release and indemnity, know the contents thereof
and grant the same as their own free act and deed.


6.      This Amendment may be signed in any number of counterpart copies and by
the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument.   Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.      This Amendment will be binding upon and inure to the benefit of the
Borrower, the Guarantor, EBOL, and the Bank and their respective heirs,
executors, administrators, successors and assigns.


8.      This Amendment has been delivered to and accepted by the Bank and will
be deemed to be made in the State of Maryland.  This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State of Maryland, excluding its conflict of
laws rules.


9.      Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.  Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank's rights and
remedies (all of which are hereby reserved).  The Borrower expressly ratifies
and confirms the confession of judgment (if applicable) and waiver of jury trial
provisions contained in the Loan Documents.


10.      The Guarantor and EBOL each hereby consents to the provisions of this
Amendment and confirms and agrees that its obligations under the Loan Documents
executed by it, as amended by this Amendment, relating to the Obligations
mentioned in the Amendment, shall be unimpaired hereby and that it has no
defenses or set-offs against the Bank, its officers, directors, employees,
agents or attorneys with respect to such Loan Documents and that all of the
terms, conditions and covenants of such Loan Documents not inconsistent herewith
shall remain unaltered and in full force and effect and are hereby ratified and
confirmed.  The Guarantor and EBOL each hereby certifies that: (a) all of its
representations and warranties in the Loan Documents, as amended by this
Amendment, are, except as may otherwise be stated in this Amendment: (i) true
and correct as of the date of this Amendment, (ii) ratified and confirmed
without condition as if made anew, and (iii) incorporated into this Amendment by
reference, (b) no default or Event of Default or event which, with the passage
of time or the giving of notice or both, would constitute an Event of Default,
exists under any such Loan Documents which will not be cured by the execution
and effectiveness of this Amendment, (c) no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Amendment or,
if required, has been obtained, and (d) this Amendment has been duly authorized,
executed and delivered so that it constitutes the legal, valid and binding
obligation of the Guarantor, enforceable in accordance with its terms.  The
Guarantor and EBOL each hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Guarantor or EBOL, shall continue unimpaired and in full force and effect, shall
cover and secure all of the Borrower's, the Guarantor's and EBOL's existing and
future Obligations to the Bank, as modified by this Amendment.  The Guarantor
and EBOL each expressly ratifies and confirms the confession of judgment (if
applicable) and waiver of jury trial provisions contained in such Loan
Documents.


WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.




BORROWER:
 
 
 
WITNESS / ATTEST:
EMERGENT BIOSOLUTIONS INC., a Delaware corporation
 
 
By: /s/ Kirsten Milici                    
 By: /s/ R. Don Elsey 
 
 
Print Name:  Kirsten Milici    
Print Name: R. Don Elsey
Title:Vice President, Finance)
Title: Chief Financial Officer and Treasurer
(Include title only if an officer of entity signing to the right)
 
 
 
GUARANTOR:
 
 
 
WITNESS / ATTEST:
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, a Delaware limited liability
company
 
 
 
 
By: /s/ Kirsten Milici
                                                                                    
By: /s/ R. Don Elsey 
 
 
Print Name:  Kirsten Milici    
Print Name: R. Don Elsey
Title:
______________________________)                                                                                    
Title: Manager 
(Include title only if an officer of entity signing to the right)
 


 
EBOL:
 
 
 
WITNESS / ATTEST:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC, a Michigan limited liability company
formerly known as BioPort Corporation
 
 
By: /s/Kirsten Milici                    
By: /s/ R. Don Elsey 
 
 
Print Name: Kirsten Milici    
Print Name: R. Don Elsey
Title:
Title: Treasurer
(Include title only if an officer of entity signing to the right)
 
 
 
BANK:
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
By:/s/Douglas T.
Brown                                                                                 
 
 
 
Print Name: Douglas T. Brown    
 
Title: Senior Vice
President                                                                                   
 
(Include title only if an officer of entity signing to the right)
 

 





--------------------------------------------------------------------------------




EXHIBIT A TO
AMENDMENT TO LOAN DOCUMENTS
DATED AS OF JUNE 26, 2012





A. Loan Documents:  The "Loan Documents" that are the subject of this Amendment
include the following (as any of the foregoing have previously been amended,
modified or otherwise supplemented):




1. Construction Loan Agreement dated July 29, 2011 among the Borrower, the
Guarantor, and the Bank (as amended through the date hereof, the "Loan
Agreement").




2. $30,000,000 Promissory Note dated July 29, 2011 from the Borrower payable to
the order of the Bank.




3. Guaranty and Suretyship Agreement (Payment and Completion) dated July 29,
2011 from the Guarantor for the benefit of the Bank.




4. Indemnity Deed of Trust, Security Agreement and Financing Statement dated
July 29, 2011 executed by the Guarantor for the benefit of the Bank and securing
the Guaranty.




5. Indemnity Assignment of Leases and Rents dated July 29, 2011 executed by the
Guarantor for the benefit of the Bank and securing the Guaranty.




6. Security Agreement (Government Accounts) dated July 29, 2011 executed by EBOL
in favor of the Bank (as amended through the date hereof, the "Security
Agreement").




7. Environmental Indemnity Agreement dated July 29, 2011 executed by the
Borrower and the Guarantor for the benefit of the Bank.




8. All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.



B.      Amendments to Loan Documents:  The Loan Documents are amended as
follows:



1. The Loan Agreement is hereby amended as follows:




a. The following new Section is hereby inserted before the Financial Covenants
Section in Exhibit C to the Loan Agreement:



FINANCIAL REPORTING COVENANTS:


(1)      The Borrower will deliver to the Bank:


(a)  within 5 business days after the date the Borrower is required to file each
Form 10-Q and Form 10-K with the United States Securities and Exchange
Commission, or any governmental authority succeeding to any of its principal
functions (the "SEC"), but without giving effect to any extension permitted by
the SEC, a certificate signed by the chief executive officer, president, chief
financial officer, treasurer, or assistant treasurer of the Borrower certifying
as to the Borrower's compliance with the financial covenants set forth below for
the period then ended and whether any Event of Default exists, and, if so, the
nature thereof and the corrective measures the Borrower proposes to take.  This
certificate shall set forth all detailed calculations necessary to demonstrate
such compliance and, unless the Bank requests executed originals, may be
submitted by electronic communication including fax or email which shall be
deemed to be an original authentic counterpart thereof for all purposes.



b. Paragraph (a) of the Financial Covenants Section of Exhibit C to the Loan
Agreement is hereby amended and restated in its entirety as follows:



(a)      The Borrower will maintain at all times a minimum of unencumbered cash
and liquid investments of $50,000,000.00, which the Borrower shall certify at
the end of each fiscal quarter.



c. The definition of the term EBDITA appearing in the Financial Covenants
Section of Exhibit C to the Loan Agreement is hereby amended and restated in its
entirety as follows:



"EBITDA" means net income of the Consolidated Group plus, without duplication
and to the extent deducted in calculating such net income, the sum of the
following:  (i) interest expense, (ii) income tax expense, (iii) depreciation
and amortization, (iv) extraordinary or non-recurring non-cash expenses
attributable to minority positions in joint ventures, (v) non-cash, stock-based
compensation expense, (vi) non-cash development expenses from joint ventures,
and (vii) the total impairment of long-lived assets, change in fair value of
contingent value rights and amortization or write-off of intangibles (including
goodwill); provided, however, that the maximum amount added back pursuant to
this clause (vii) shall not exceed $15 million for any four fiscal quarter
period.



d. Paragraph (b) of the Negative Covenants Section of Exhibit C to the Loan
Agreement is hereby amended and restated in its entirety as follows:



(b)      The Borrower shall not declare or pay any dividends on or make any
distribution with respect to any class of its equity, or purchase, redeem,
retire or otherwise acquire any of its equity, except that until December 31,
2013, the Borrower may purchase, redeem or otherwise acquire its common stock in
connection with its stock repurchase program provided that (i) the aggregate
amount paid for such common stock shall not exceed $35,000,000 and (ii) at the
time of and after giving effect to each such purchase, redemption or other
acquisition no Event of Default shall exist.



2. The Security Agreement is hereby amended as follows:




a. The definition of the term "Government Contracts" is hereby amended and
restated in its entirety as follows:



"Government Contracts" shall mean a fully-executed contract between the Grantor
and a state or U.S. federal government agency or department that specifically
provides for, and solely to the extent that such contract relates to, the
procurement of BioThrax® (Anthrax Vaccine Adsorbed) by such agency or
department, including (1) Contract No. 200-2011-42084, dated September 30, 2011,
between the Department of Health and Human Services ("HHS") and the Grantor, as
it has been and in the future is amended, and (2) each other contract that the
Grantor at any time enters into with HHS or any other state or U.S. federal
government agency or department that provides for the Grantor to sell BioThrax
to such agency or department.



b. The definition of the term "Obligations" is hereby amended and restated in
its entirety as follows:



(b)      "Obligations" shall include all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Grantor or by Emergent
Biosolutions Inc., a Delaware corporation (the "Borrower"), to the Bank or to
any other direct or indirect subsidiary of The PNC Financial Services Group,
Inc., of any kind or nature, present or future (including any interest accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, whether or not (i) evidenced by any
note, guaranty or other instrument, (ii) arising under any agreement, instrument
or document, (iii) for the payment of money,  (iv) arising by reason of an
extension of credit, opening of a letter of credit, loan, equipment lease or
guarantee, (v) under any interest or currency swap, future, option or other
interest rate protection or similar agreement, (vi) under or by reason of any
foreign currency transaction, forward, option or other similar transaction
providing for the purchase of one currency in exchange for the sale of another
currency, or in any other manner, (vii) arising out of overdrafts on deposit or
other accounts or out of electronic funds transfers (whether by wire transfer or
through automated clearing houses or otherwise) or out of the return unpaid of,
or other failure of the Bank (other than due to the Bank's gross negligence) to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Bank's
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements; and any amendments,
extensions, renewals and increases of or to any of the foregoing, and all
reasonable costs and expenses of the Bank incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys' fees and expenses.



c. The last paragraph of Section 9 is hereby amended and restated in its
entirety as follows:



Notwithstanding the foregoing, if any default or failure to observe or perform
any covenant or other agreement hereunder or under the Loan Documents occurs (a
"General Default"), such General Default is curable, and no specific cure period
otherwise applies to such General Default, the General Default may be cured if
the Grantor, after receiving written notice from the Bank demanding cure of such
General Default cures the General Default within twenty (20) days.  As used
herein, "Loan Documents" shall mean any loan agreements, promissory notes,
agreements, deeds of trust, assignments of rents, guarantees and all other
indemnification agreements, documents, instruments, certificates and agreements
now or hereafter executed in connection with the Obligations, as the same may be
amended, replaced or supplemented from time to time.


3.      All Loan Documents are hereby amended to change the Guarantor's address
to 5901 East Lombard Street, Baltimore, Maryland 21224.



C. Consent to ADM Contract (Contract No. HHSO100201200004I):  The Borrower and
the Guarantor have previously provided the Bank with the May 31, 2012 draft of
the ADM Contract (Contract No. HHSO100201200004I) for the Bank's review.  The
Borrower and the Guarantor have represented to the Bank that the May 31 draft
represents the final form of the ADM Contract which the Guarantor has executed
and that the Borrower is not a party to or otherwise obligated under the ADM
Contract and no assets of the Borrower secure performance of the ADM Contract.
 In reliance on the Borrower's and the Guarantor's representations concerning
the ADM Contract, the Bank has previously provided its conditional consent to
the Guarantor's execution of the ADM Contract in an email from Douglas T. Brown
dated June 14, 2012, and as of the date of this Amendment the conditional
consent remains in effect.




D. Conditions to Effectiveness of Amendment:  The Bank's willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:




1. Execution by all parties and delivery to the Bank of this Amendment,
including the attached Consent(s).




2. Reimbursement of the fees and expenses of the Bank's outside counsel in
connection with this Amendment.



17a-m-p.doc


- -
Form 17A - Multistate  Rev. 9/09